Case 19-08158   Doc 2   Filed 03/22/19   Entered 03/22/19 11:23:05   Desc Main
                           Document      Page 1 of 6
Case 19-08158   Doc 2   Filed 03/22/19   Entered 03/22/19 11:23:05   Desc Main
                           Document      Page 2 of 6
Case 19-08158   Doc 2   Filed 03/22/19   Entered 03/22/19 11:23:05   Desc Main
                           Document      Page 3 of 6
Case 19-08158   Doc 2   Filed 03/22/19   Entered 03/22/19 11:23:05   Desc Main
                           Document      Page 4 of 6
Case 19-08158   Doc 2   Filed 03/22/19   Entered 03/22/19 11:23:05   Desc Main
                           Document      Page 5 of 6
Case 19-08158   Doc 2   Filed 03/22/19   Entered 03/22/19 11:23:05   Desc Main
                           Document      Page 6 of 6
